Citation Nr: 0204283	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  01-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim as to whether the appellant's character of discharge 
constitutes a bar to Department of Veterans Affairs benefits


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel





INTRODUCTION

The appellant had service in the United States Army from June 
1978 to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

The veteran has raised the issue of entitlement to service 
connection for hepatitis.  This issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran received a bad conduct discharge from active 
duty after being convicted for violations of the Uniform Code 
of Military Justice, Articles 92 and 134 by a special court 
martial.

2.  An administrative decision dated in March 1983 determined 
that the appellant's bad conduct was a statutory bar to 
receipt of VA benefits.  The appellant did not appeal this 
decision.

3.  The evidenced received since the unappealed March 1983 
administrative decision is so significant that it must be 
considered in order to fairly decide whether the character of 
the appellant's discharge constitutes a statutory bar to 
payment of VA benefits.

4.  The appellant's bad conduct discharge as upgraded in 
March 1988 to reflect that the appellant was discharged under 
honorable conditions as a result of an individual case review 
under uniform published standards and procedures that 
generally apply to all persons discharged or released from 
active service.

CONCLUSION OF LAW

1.  New and material evidence has been received since the 
March 1983 administrative decision, which determined the 
veteran's character of discharge was a bar to benefits, and 
the claim is reopened.  8 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).

2. The appellant's character discharge from active duty is 
not a statutory bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 
(West 1991); 38 C.F.R. § 3.12 (d)(g) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the law, disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war, the United 
States will pay to any veteran thus disabled and who was 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated compensation.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001).  

Veteran means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  A discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA benefits.  38 U.S.C.A. 
§§ 101(2), (18).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 C.F.R. § 3.12(b) (2001).  Benefits are not 
payable where the former service member was discharged or 
released under one of the following conditions: (1) As a 
conscientious objector who refused to perform military duty, 
wear the uniform, or comply with lawful order of competent 
military authorities; (2) By reason of the sentence of a 
general court-martial; (3) Resignation by an officer for the 
good of the service; (4) As a deserter; (5) As an alien 
during a period of hostilities, where it is affirmatively 
shown that the former service member requested his or her 
release; or (6) By reason of a discharge under other than 
honorable conditions issued as a result of an absence without 
official leave (AWOL) for a continuous period of at least 180 
days. This bar to benefit entitlement does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 C.F.R. § 3.12 (c) (2001).

A discharge or release because of one of the offenses 
specified is considered to have been issued under 
dishonorable conditions: (1) Acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) 
Mutiny or spying; (3) An offense involving moral turpitude, 
which includes, generally, conviction of a felony; (4) 
Willful and persistent misconduct, which includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct, with the exception that a discharge because of a 
minor offense will not, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious; or (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty. 38 C.F.R. § 3.12 (d) 

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action. It involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences. Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct. 38 C.F.R. § 3.1 (n) 
(2001).

An honorable discharge or discharge under honorable 
conditions issued through a board for correction of records 
established under authority of 10 U.S.C. 1552 is final and 
conclusive on the Department of Veterans Affairs.  The action 
of the board sets aside any prior bar to benefits imposed 
under paragraph (c) or (d) of this section.  38 C.F.R. § 3.12 
(e)

An honorable or general discharge issued prior to October 8, 
1977, under authority other than that listed in paragraphs 
(h) (1), (2) and (3) of this section by a discharge review 
board established under 10 U.S.C. 1553 set aside any bar to 
benefits imposed under paragraph (c) or (d) of this section 
except the bar contained in paragraph (c)(2) of this section.  
38 C.F.R. § 3.12 (f)

An honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 10 
U.S.C. 1553, sets aside a bar to benefits imposed under 
paragraph (d), but not paragraph (c), of this section 
provided that: (1) The discharge is upgraded as a result of 
an individual case review; (2) The discharge is upgraded 
under uniform published standards and procedures that 
generally apply to all persons administratively discharged or 
released from active military, naval or air service under 
conditions other than honorable; and (3) Such standards are 
consistent with historical standards for determining 
honorable service and do not contain any provision for 
automatically granting or denying an upgraded discharge.  38 
C.F.R. § 3.12(g)

Unless a discharge review board established under 10 U.S.C. 
1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section:

(1) The President's directive of January 19, 1977, 
implementing Presidential Proclamation 4313 of September 16, 
1974; or

(2) The Department of Defense's special discharge review 
program effective April 5, 1977; or

(3) Any discharge review program implemented after April 5, 
1977, that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions.  38 C.F.R. § 3.12 (h).

A review of the service administrative records shows that the 
appellant was found guilty by a special court martial in May 
1980 of possession of hashish and drug paraphernalia which 
were violations of the Uniform Code of Military Justice, 
Articles 134 and 92, respectively.  His conviction was 
affirmed by the United States Army Court of Military Review.  
A Certificate Of Release Or Discharge From Active Duty, Form 
DD-214 reflects that the appellant was discharged under 
conditions other than honorable.  The character of service 
was noted as bad conduct. 

In an administrative decision dated in March 1983 the RO 
determined that the appellant's discharge for his period of 
his service from June 1978 to December 1981 was a bar to 
benefits.  The appellant was notified of that decision and of 
his appellate rights.  He did not appeal this determination 
which is now final.  38 U.S.C.A. § 7105 (West 1991).  
However, the appellant may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

The evidence received since the March 1983 decision includes 
documents from the Department of the Army.  These documents 
include a March 1988 decision by an Army Discharge Review 
Board.  In that decision the veteran's character of discharge 
was upgraded to under honorable conditions pursuant to 10 
U.S.C. Section 1553. 

To summarize the records from the Army Discharge Review Board 
are new and material in that they demonstrate that the 
veteran's discharge was upgraded to under honorable 
conditions.  Thus, his claim is reopened.  Once it has been 
determined that a claim is reopened, any decision must be 
made based on a de novo review of the record.

In this regard the record shows that the veteran was found 
guilty of possession of hashish and drug paraphernalia, a 
felony, by a special court martial.  As a result he received 
a bad conduct discharge.  However, the Army Discharge Review 
Board upgraded his discharge to under honorable conditions.  
This determination was the result of an individual case 
review under uniform published standards and procedures that 
generally apply to all persons discharged or released from 
active service as authorized under 10 U.S.C. 1553.  
Accordingly, his discharge under honorable conditions sets 
aside his bad conduct discharge. 38 C.F.R. § 3.12 (g). Thus, 
his character of discharge is not a bar to receive VA 
benefits.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). The RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA.  

In this regard, by virtue of the Statement of the Case and a 
June 2001 letter from the RO, the appellant and his 
representative were given notice of the information and 
evidence necessary to substantiate his claim.  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant records.  As such, the Board finds that the VA has 
satisfied its requirements as set forth under the VCAA. 


ORDER

The appellant's claim that his character of discharge from 
his period of service does not constitute a bar to VA 
benefits is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

